Title: To Thomas Jefferson from James Webb, 4 September 1807
From: Webb, James
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Washington Sepr. 4: 1807
                        
                        your absence from the City has inducd. me to take the liberty of writing to you on a matter of consequence to
                            myself; but from the opinion I entertain of your goodness and the gratfull attachment to your person for past favors—I
                            feel confident as to your candour to the purport of my letter. When the president’s House was to be Furnishd. you was so
                            good as to give me part of it, which has made a gratfull and lasting
                            impression upon my mind: and under the impression you thought well of me: I applyd. to you for some of the furnishing of
                            the Capitol: you informd. it was not likly to be done this season but when it was you supposd. it be between me and Mr.
                            Ingle so far I was content. I am sorry, it is with deep regrett I
                            inform you that its doing and I have had nothing so as sensible I am it was your desire I should have my part: but Mr.
                            Claxton has given it all from me which I think hard of, but I suppose all cannot be began. Mr. Ingle I am informd. has
                            more than he can do and he Mr. Ingle is getting it done in Allexandria to a man who has left off business he has given
                            another part, and to two other persons tho the probality of a family connection I think hard to be deprivd. of what I
                            think my right.—I had made certain regulations in order to execute such orders or favors as might be conferd. on me. I
                            had enlargd. my premiseses built a new shop and put myself to an extraordinary expence and made certain other engagments
                            and this summer has been a dull one with me. in these exertions I hopd. to have had the aid expectd. esspecially as I
                            never heard of any complaint from any person of my work. when I heard the work was to be done, I applyd. to Mr. Latrobe as
                            I suppose’d had the manageing of it. he told me he was verry sorry he had forgot me. he said that you the President had mention’d me to him twice as a deserving workman and had frequently heard of me in my
                            professionall line, but that Mr. Claxton had the giving out the work. I have discoverd. he have not been favorable towards
                            me some time back, which I could relate to you—but I fear I have already troubled you with too much, but hope your goodness
                            and decernment will see the anxiety of my mind
                        I have to beg pardon for interupting you in your domestic retirement and when you must have so many weighty
                            matters.—mine I fear will be troublesome but it is of great importance to me, it is my livlihood I am greatly
                            disappointed.—I have only to hope you will be pleasd. to put a favorable construction upon the liberty I have taken.
                            Contious of your goodness.—
                  I remain Yr. Obet. & Oblidgd. Sert.
                        
                            James Webb
                            
                        
                    